Citation Nr: 1213660	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for double mastectomy as secondary to service-connected fibrocystic breast disease.

2.  Entitlement to service connection for residuals of a double mastectomy, to include chronic pain in both breasts, pain in the chest area, internal and external itching in the breast region, and burning sensation in the breast region.

3.  Entitlement to service connection for scarring as secondary to service-connected fibrocystic breast disease.

4.  Entitlement to service connection for muscular impairment, back pain, bilateral arm pain, bilateral shoulder pain, and increased pain with movement, as secondary to service-connected fibrocystic breast disease.

5.  Entitlement to service connection for reduction of both arms abduction as secondary to service-connected fibrocystic breast disease.

6.  Entitlement to service connection for limb numbness as secondary to service-connected fibrocystic breast disease.

7.  Entitlement to service connection for impaired ability to lactate as secondary to service-connected fibrocystic breast disease.

8.  Entitlement to service connection for an acquired psychiatric disability manifesting as negative self image, loss of body integrity, emotional distress, sleep loss, decreased concentration, and anxiety as secondary to service-connected fibrocystic breast disease.

9.  Entitlement to service connection for functional impairments, to include impaired ability to lift, debilitation preventing comfortable life, abandonment of certain leisure activities, and decreased work ability as secondary to service-connected fibrocystic breast disease.

10.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was Remanded by the Board in December 2008 for a hearing before a Veterans Law Judge.  The Veteran appeared before the undersigned Veterans Law Judge in April 2009.  A transcript of the hearing has been associated with the claims file.  This matter was Remanded again in June 2009 for additional development, which has been completed.

In September 2011, the Board requested an expert medical opinion as to the etiology of the Veteran's disabilities.  The expert opinion was received and associated with the claims file.

To better reflect the issues before the Board, and the Veteran contentions, the Board has grouped the Veteran's claims as noted on the title page.


FINDINGS OF FACT

1.  The Veteran's double mastectomy likely resulted from the progression of her service-connected fibrocystic breast disease.

2.  The Veteran's chronic pain in both breasts, pain in the chest area, internal and external itching in the breast region, and burning sensation in the breast region are residual symptoms of the service-connected double mastectomy and are not separate disabilities for VA purposes.

3.  The Veteran's scarring is secondary to the service-connected double mastectomy.

4.  Alleged muscular impairment, back pain, bilateral arm pain, and bilateral shoulder pain are symptoms which have been found not related to the service-connected disability of fibrocystic breast disease and/or service-connected double mastectomy.

5.  The alleged increased pain with movement is a residual symptom related to the service-connected double mastectomy, residual scarring, and bilateral shoulder disability, and as a symptom, is not a disability subject to service connection.

6.  The Veteran's reduction of both arms' abduction, or reduction in range of motion, is a residual disability secondary to the service-connected double mastectomy.

7.  Limb numbness is not related to her service-connected fibrocystic breast disease and/or double mastectomy.

8.  The Veteran's inability to lactate is a residual symptom of the double mastectomy and is compensated for under the rating criteria for double mastectomy and via the grant of SMC.

9.  The Veteran has an acquired psychiatric disability manifesting as negative self-image, anxiety, loss of body integrity, sleep loss, decreased concentration, and emotional distress due to her service-connected double mastectomy.

10.  Functional impairments, such as impaired ability to lift, debilitation preventing a comfortable life, abandonment of leisure activities, and decreased work ability, are not "disabilities" for VA purposes and are not subject to service connection.

11.  The Veteran lost all tissue from both breasts as a result of her double mastectomy, thus entitling her to compensation under 38 U.S.C.A. § 1114(k).



CONCLUSIONS OF LAW

1.  The criteria for service connection for double mastectomy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.159, 3.303, 3.310 (2011).

2.  The criteria for service connection for chronic pain in both breasts, pain in the chest area, internal and external itching in the breast region, and burning sensation in the breast region as secondary to service-connected fibrocystic breast disease and/or double mastectomy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

3.  The criteria for scarring, as secondary to service-connected fibrocystic breast disease and/or service connected double mastectomy, have been met.  38 U.S.C.A.  §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

4.  The criteria for service connection for muscular impairment, back pain (a back disability), bilateral arm pain, bilateral shoulder pain, and increased pain with movement as secondary to service-connected fibrocystic breast disease and/or service connected double mastectomy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

5.  The criteria for service connection for reduction of abduction of the arms, bilaterally, as secondary to service-connected fibrocystic breast disease and/or service connected double mastectomy, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

6.  The criteria for service connection for limb numbness as secondary to service-connected fibrocystic breast disease and/or service connected double mastectomy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

7.  The criteria for service-connection for inability to lactate as secondary to service-connected fibrocystic breast disease and/or service connected double mastectomy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

8.  The criteria for service-connection for an acquired psychiatric disability as secondary to service-connected fibrocystic breast disease and/or service connected double mastectomy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

9.  The criteria for service connection for impaired ability to lift, debilitation preventing a comfortable life, abandonment of leisure activities, and decreased work ability as secondary to service-connected fibrocystic breast disease and/or service connected double mastectomy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

10.  The criteria for entitlement to SMC have been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's current claim was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they may have impermissibly retroactive effects).  Regardless, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

Regarding these many claims, it is important to note that symptoms, such as "pain" alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  This would also be true for some of the other problems cited by the Veteran, such as "negative self image", "loss of body integrity" and "emotional distress".  These are symptoms of a disability, not a disability unto themselves.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Double Mastectomy

The Veteran seeks service connection for a double mastectomy.  Service treatment records (STRs) fail to show that she had lobular carcinoma in-situ (LCIS) during service.  Her September 1995 mammogram failed to reveal LCIS or carcinoma.  The separation examination, dated October 1995, shows fibrocystic breast disease, which has already been service connected.  

Records dated subsequent to service show that she developed the condition more than one year after separation from service.

In September 2011, the Board asked an expert to provide an opinion regarding all of the Veteran's claimed disabilities.  In his February 2012 opinion, the examiner stated that based upon his review of the medical history, it is at least as likely as not that the double mastectomy or underlying condition leading to the mastectomy was related to the Veteran's service-connected fibrocystic breast disease.  He said her STRs were consistent with the onset of fibrocystic breast disease during the later part of her military service and that she was not given a breast biopsy during service.  A breast biopsy taken three years after service showed proliferative changes without atypia and two years later, she had carcinoma in situ and received bilateral mastectomies.  

Given the expert's review of medical literature regarding the progression of her breast disease, he found that it was as likely as not that the service-connected breast disease process was proliferative and progressed to breast cancer, leading to the mastectomy.  Supporting his opinion is the fact that she did not have the breast cancer hereditary mutation despite her strong family history of breast cancer.  For patients with proliferative breast disease and a family history of breast cancer, there is a significant increase in risk for developing cancer (three times more likely) than those patients without a family history of breast cancer.

Accordingly, based upon the expert opinion, the Board finds that service connection for double mastectomy is warranted.  The appeal is granted.

B.  Symptoms Related to Double Mastectomy

The Veteran seeks service connection for multiple symptoms as secondary to her service-connected fibrocystic breast disease and double mastectomy.  According to the February 2012 expert report, the expert stated that the claimed chronic pain in both breasts, pain in the chest area, internal and external itching in the breast region, and burning sensation in the breast region are symptoms, as opposed to disabilities, and opined that they are at least as likely as not related to the service-connected double mastectomy.  He found that the symptoms are biologically plausible after surgery due to alteration in the nerve fibers innervating the skin and chest wall.  

Because the claimed conditions are residual symptoms of the service-connected double mastectomy, or symptoms of some other problem, they will be considered when assigning a rating for that disability and as such and are not entitled to a grant of separate service connection.  See Sanchez-Benitez v. Westap, 13 Vet. App. at 285, appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356.

These symptoms/problems will be addressed in evaluating the nature and extent of the now service connected disability by the RO in the first instances, but they are not separate disabilities for VA purposes.  The appeal regarding these issues is denied on that basis.

C.  Skin

The Veteran seeks service connection for scarring as secondary to the service-connected disability of fibrocystic breast disease.  Per the opinion of the VA expert, the scarring is at least as likely as not related to the double mastectomy or underlying breast condition leading to the double mastectomy.  Simply, he found that the surgical scars are due to the double mastectomy as they are documented in the VA examinations and are consistent with the procedure.  Therefore, the Board finds that service connection for scarring as secondary to the service-connected disability of fibrocystic breast disease and/or service-connected double mastectomy must be granted.  The nature and extent of this now service connected disability (the scars) will be addressed by the RO in evaluating the disability. 

D.  Musculoskeletal Conditions

The Veteran seeks service connection for muscular impairment, back pain, bilateral arm pain, increased pain with movement, reduction of both arms' abduction, and bilateral shoulder pain, all as secondary to the service-connected disability of fibrocystic breast disease and/or service-connected double mastectomy.

In the opinion from the VA expert, he opined that muscular impairment, back pain, bilateral arm pain, and bilateral shoulder pain are less likely as not related to the double mastectomy or underlying breast condition leading to the double mastectomy because there is no evidence of direct muscular impairment, an arm condition or shoulder pathology directly due to the double mastectomy surgery.  He also pointed out that the September 2009 VA examiner documented full strength in the upper extremities, providing highly probative evidence against this claim.  He noted that back pain, also listed as thoracic area pain and mid-back pain, predated the mastectomy and was present during the latter part of the Veteran's military service. 

Notably, while these complaints are musculoskeletal in nature, each are symptoms of a disability and are not subject to service connection.  As noted by the expert, none of the symptoms are attributed to the service-connected conditions and without a diagnosis of an underlying disability, service connection cannot be granted.
Regarding abduction of the arms, the expert found that it is at least as likely as not that the increased pain with movement and reduction in both arms' abduction are related to the double mastectomy or underlying breast condition leading to the double mastectomy.  He opined that it is physiologically plausible that movement of the upper extremities is limited due to painful mastectomy scars over the breasts and chest wall.  Thus, the Board finds that service connection is warranted for limited range of motion of the shoulders with abduction.  Service connection is not warranted for the complaint of increased pain with movement as this is a symptom that will be considered when rating the service-connected shoulder disability associated with the scars or some other service connected problems.  As noted above, service connection cannot be granted for symptoms of a disability.  See Sanchez-Benitez v. Westap, 13 Vet. App. at 285, appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356.  

In sum, the appeal seeking service connection for reduction of both arms' abduction is granted.  This may be evaluated as a separate disability or associated with the residuals of the scar or some other service connected disability.  In any event, the appeals seeking service connection for symptoms, including muscular impairment, back pain, bilateral arm pain, increased pain with movement, and bilateral shoulder pain are denied.  



E.  Neurological Problems

The Veteran seeks service connection for limb numbness as secondary to the service-connected disability of fibrocystic breast disease and/or service-connected double mastectomy.  Again, this condition is a symptom, not a disability.  None of the medical evidence shows a diagnosed disability that encompasses the symptom of limb numbness (a problem that the Board has found with several of the claims the Veteran has cited above - in this regard, the Board must note that in order to prevail in this claim the Veteran must provide evidence of a disability, not simply cite a problem or symptom).  Further, the VA expert found that the condition is less likely as not related to the service-connected disability of fibrocystic breast disease and/or service-connected double mastectomy because the condition was noted in 1997, prior to the double mastectomy.  He found that it is less likely as not that a double mastectomy without extensive lymph node dissection, as was the case for the Veteran, would cause damage to the brachial plexus or peripheral nerves of the upper extremities.  If this had been the case, documentation would have been prevalent in the available surgical and follow-up records.

The Board has considered all of the medical evidence as well as the Veteran's statements.  However, while she is competent to describe symptoms of her limb pain, she is not competent to render a credible opinion regarding the etiology of the symptom.  The post-service medical record fully supports the experts position in this case.  

Consequently, since the symptom is not diagnosed as related to any current disability, service connection cannot be granted.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49 ; 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The appeal is denied.

F.  Lactate

The Veteran seeks compensation for her inability to lactate as secondary to service-connected fibrocystic breast disease and double mastectomy.  Per the nature of a double mastectomy, the removal of all breast tissue results in the inability lactate.  Consequently, she is compensated for the inability to lactate under the rating criteria for her service-connected double mastectomy.  Further, as discussed below, she has been granted additional SMC compensation for loss of use of creative organs, thus providing additional compensation for her inability to lactate.  

In summary, as a residual symptom of her service-connected double mastectomy, service connection for the inability to lactate is not warranted.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49 ; 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The appeal is denied.

G.  Psychological Manifestations

The Veteran seeks service-connection for psychological manifestations as secondary to her service-connected fibrocystic breast disease and/or double mastectomy.  Specifically she claims she suffers negative self-image, loss of body integrity, emotional distress, sleep loss, decreased concentration, and anxiety as a result of her service-connected double mastectomy.  Unfortunately, treatment records fail to show that she has been diagnosed with any of the above symptoms or disorders.  Regardless, the VA expert stated that it is at least as likely as not that negative self-image, loss of body integrity, emotional distress, and anxiety issues are related to the double mastectomy or underlying breast condition leading to the double mastectomy.  He said the impact of the mastectomy residuals on these facets of her life were documented in the 2006 and 2009 VA examinations and found that it is at least as likely as not that sleep loss and decreased concentration are related to the service-connected conditions.  The mechanism of this effect is through chronic pain caused by the mastectomy (however, he noted that there is no evidence that service-connected conditions cause sleep or cognitive disorders).  

Consequently, the Board finds that the criteria for entitlement to service connection for an acquired psychiatric disorder, to include negative self-image, loss of body integrity, emotional distress, sleep loss, decreased concentration, and anxiety have been met to the extent that the Board has found entitlement to service connection for an acquired psychiatric disorder secondary to a service connected disability is warranted.

Notably, the Veteran is already service-connected for posttraumatic stress disorder (PTSD) with depressive mood and insomnia.  Because acquired psychiatric disabilities are rated using the same criteria, a separate rating for negative self-image, loss of body integrity, emotional distress, sleep loss, decreased concentration, and anxiety will not be granted based upon this decision.  Rather, the Veteran's acquired psychiatric disorders shall be rated as a whole.  Thus, the grant of service connection herein may or may not provide for an increase in her currently assigned 10 percent rating for PTSD.  In fact, there is absolutely no indication that the RO ever attempted to rationally distinguished between the service connected PTSD and the acquired psychiatric disorder associated with her problems with the service connected disability.  Therefore, it appears unlikely that this finding will provide a basis to grant an increase in the evaluation for any acquired psychiatric disorder, including PTSD.

An increased rating will only be assigned if the RO finds evidence that her mental health has deteriorated.  To this extent, however, the appeal is granted.

H.  Functional Impairment

The Veteran seeks service connection for functional impairment resulting from her service connected disabilities.  Specifically she seeks service connection for impaired ability to lift, debilitation preventing a comfortable life, abandonment of leisure activities, and decreased work ability.  The VA expert stated that it is at least as likely as not that these issues are related to service-connected conditions because of the chronic pain resulting from the double mastectomy.

While the examiner finds that the service-connected double mastectomy likely causes functional impairment, functional impairments are not disabilities subject to service connection.  Functional impairments are taken into consideration when rating service-connected conditions and when considering entitlement to extraschedular and total ratings.  Since functional impairments are not disabilities, i.e. capable of diagnosis, service-connection cannot be granted.  Therefore, service connection for impaired ability to lift, debilitation preventing a comfortable life, abandonment of leisure activities, and decreased work ability is denied.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49 ; 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The nature and extent of the service connected disabilities will be addressed by the RO.

I.  Special Monthly Compensation (SMC)

The Veteran seeks SMC as a result of the double mastectomy.  Applicable VA regulations provide for SMC under 38 U.S.C.A. § 1114 as follows:

(a) Ratings under 38 U.S.C. 1114(k) . Special monthly compensation under 38 U.S.C. 1114(k) is payable for each anatomical loss or ... in the case of a woman veteran, loss of 25% or more of tissue from a single breast or both breasts in combination (including loss by mastectomy or partial mastectomy), or following receipt of radiation treatment of breast tissue. This special compensation is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability, provided that the combined rate of compensation does not exceed the monthly rate set forth in 38 U.S.C. 1114(l) when authorized in conjunction with any of the provisions of 38 U.S.C. 1114(a) through (j) or (s). When there is entitlement under 38 U.S.C. 1114(l) through (n) or an intermediate rate under (p) such additional allowance is payable for each such anatomical loss or loss of use existing in addition to the requirements for the basic rates, provided the total does not exceed the monthly rate set forth in 38 U.S.C. 1114(o) . The limitations on the maximum compensation payable under this paragraph are independent of and do not preclude payment of additional compensation for dependents under 38 U.S.C. 1115 , or the special allowance for aid and attendance provided by 38 U.S.C. 1114(r).

In this case, because the Veteran is service connected for her double mastectomy and the double mastectomy resulted in the removal of all breast tissue, the criteria for entitlement to SMC have been met.  The appeal is granted.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R.  § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in January 2006 and May 2006 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate her claims and of her and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted copies of treatment records, personal statements, and was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded a VA medical examination in July 2006 and her claims file was sent to an expert examiner for an opinion in September 2011.  The expert's February 2012 opinion has been associated with the claims file.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for double mastectomy is granted.

Service connection for chronic pain in both breasts, pain in the chest area, internal and external itching, and burning sensation in the breast region as secondary to the service-connected disability of fibrocystic breast disease as separated disabilities are denied.

Service connection for scarring as secondary to the service-connected disability of fibrocystic breast disease is granted.

Service connection for muscular impairment, back pain, bilateral arm pain, bilateral shoulder pain, and increased pain with movement, as secondary to the service-connected disability of fibrocystic breast disease is denied.

Service connection for reduction of both arms abduction as secondary to the service-connected disability of fibrocystic breast disease is granted, either as a symptom of the scarring or a separated disability associated with the service connected disability.

Service connection for limb numbness as secondary to the service-connected disability of fibrocystic breast disease is denied.

Service connection for impaired ability to lactate as secondary to the service-connected disability of fibrocystic breast disease is denied.

Service connection for an acquired psychiatric disability (manifesting as negative self image, loss of body integrity, emotional distress, sleep loss, decreased concentration, and anxiety) as secondary to the service-connected double mastectomy is granted.

Service connection for impaired ability to lift, debilitation preventing comfortable life, abandonment of certain leisure activities, and decreased work ability as secondary to the service-connected disability of fibrocystic breast disease is denied.

Special monthly compensation is granted under 38 U.S.C.A. § 1114(k).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


